DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/14/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 07/14/2022 in which claim 6 was canceled; claims 10 was withdrawn; claim 1 was amended; and claims 17-18 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 7-9 and 11-18 are under examination. 
Withdrawn Objection/Rejection
	The objection to claim 1 for misspelling of liter, is withdrawn, in view of Applicant’s amendment to claim 1.
	The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn, in view of Applicant’s cancellation of claim 6.

Maintained-Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8-9, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al (23 April 2015; US 2015/0111863 A1) in view of Popplewell et al (16 September 2004; US 2004/0180067 A1).
Regarding claim 1, Spicer teaches non-spherical liquid droplet comprising benefit agent and an internal solid particles, wherein the internal solid particles includes a cellulosic material and the benefit agent is a perfume (Abstract; [0004]-[0005], [0007], [0008], [0010], [0021]-[0025], [0033], [0036]-[0037], [0049], [0070]-[0073], [0075], [0080]-[0081], [0084], [0086]-[0089], [0141]; claims 1, 4 and 9-13). Spicer teaches non-spherical liquid droplet have an aspect ratio of greater than or equal to 2, or greater than or equal to 10 ([0033]; claims 9-10). Spicer teaches the solid particles are porous and the pores contains the benefit agent ([0070]-[0071] and [0080]). Spicer teaches the non-spherical liquid droplet has rod-like shape ([0021] and [0141]; Figures 1 and 3). Spicer teaches non-spherical liquid droplet contains benefit agent in an amount of 1% to 20% by weight and the solid particles in an amount of 5% to 95% by weight of the non-spherical liquid droplet ([0037], [0044], [0048]-0049], [0075], [0078]; claims 1 and 4).
It would have been obvious to one of ordinary skill in the art to optimize the aspect ratio of the non-spherical liquid droplet to an aspect ratio of from 3:1 to 7:1, as well as, the weight ratio of solid particles and benefit agent from 1:5 to 50:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Spicer teaches that the non-spherical liquid droplet have an aspect ratio of greater than or equal to 2, or even greater than or equal to 10, which are parameters that overlap or close to the claimed aspect ratio of from 3:1 to 7:1. In addition, Spicer also teaches non-spherical liquid droplet contains benefit agent in an amount of 1% to 20% by weight and the solid particles in an amount of 5% to 95% by weight of the non-spherical liquid droplet, which also overlap the claimed weight ratio of solid particles and benefit agent from 1:5 to 50:1. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum aspect ratio of the microcapsule, as well as, weight ratio of solid particles to benefit agent to achieve the desired rod-shape microcapsule. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of aspect ratio of the microcapsule, as well as, weight ratio of solid particles to benefit agent would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
While Spicer does not expressly define the non-spherical liquid droplet as microcapsule, the non-spherical liquid droplet encapsulates or surrounds the benefit agent and solid particles ([0071]-[0072] and [0080]), thereby meets the capsule form. It would also have been obvious to produce the non-spherical liquid droplet into microdroplet or microcapsule/microparticle in view of Popplewell.
Popplewell teaches a particle composition containing cellulosic material and a fragrance, wherein the particles are formed from a continuous phase product that results from dissolving the cellulosic material in the fragrance, which then is subsequently subjected to known techniques such as emulsification to produce the desired micron particle size for the droplet/particle (Popplewell: Abstract; [0008]-[0015], [0020], [0036], [0039]-[0040]; Figures 1-2; claims 1, 5 and 12-15). Popplewell teaches that microparticles are more stable and easier to handle when incorporating them into the final product such as personal care or home care products (Popplewell: [0042] and [0044]). Thus, an ordinary artisan provided the guidance for Popplewell would have looked to producing the non-spherical liquid droplet into microdroplet or microparticle form by known techniques in the art such as emulsification so as to produce a resultant microdroplet or microparticle containing benefit agent and solid cellulose particles that is stable and easy to handle when incorporating in personal care or home care products, which are suitable final products indicated in Spicer ([0086]), and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 2, Spicer teaches the benefit agent is distributed throughout the solid particles ([0071] and [0080]).
Regarding claim 4, Popplewell teaches and provided the guidance for using ethyl cellulose as the cellulose material for the solid particles (Abstract; [0012], [0015]; claim 1).
Regarding claim 5, Spicer teaches the solid particles has a rod-like shape ([0071]-[0072]).
Regarding claim 8, Spicer and Popplewell teaches the benefit agent is fragrance or perfume (Spicer: [0083]-[0084]; Popplewell: Abstract; [0008], [0020]; claim 1).
Regarding claim 9, as discussed above, Spicer also teaches non-spherical liquid droplet contains benefit agent in an amount of 1% to 20% by weight and the solid particles in an amount of 5% to 95% by weight of the non-spherical liquid droplet, which also overlap the claimed weight ratio of solid particles and benefit from 30:1 to 1:2. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum weight ratio of solid particles to benefit agent to achieve the desired rod-shape microcapsule. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight ratio of solid particles to benefit agent would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 15 and 17-18, as discussed above, Spicer teaches that the non-spherical liquid droplet has an aspect ratio of greater than or equal to 2, or even greater than or equal to 10, which are parameters that overlap or close to the claimed aspect ratio of 3:1 to 7:1 of claim 15, 4:1 to 7:1 of claim 17 and 4.5:1 to 6.5:1 of claim 18. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum aspect ratio of the microcapsule to achieve the desired rod-shape microcapsule. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of aspect ratio of the microcapsule would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 as amended recite that the aspect ratio is 3:1 to 7:1, and such range was not disclosed in Spicer, thereby no guidance as to how to select as suitable range when the range goes from 1 to 200. Applicant further argues that Spicer disclose a very broad range for benefit agent and particles and thus, no disclosure of the weight ratio of solid particles and benefit agent as claimed. Thus, Applicant alleged that the claimed aspect ratio of 3:1 to 7:1 unexpectedly provide better deposition as shown in Table 4 of the specification. (Remarks, page 6).

In response, the Examiner disagrees. As discussed in the pending 103 rejection, Spicer preferably teaches non-spherical liquid droplet have an aspect ratio of greater than or equal to 2, or greater than or equal to 10 ([0033]; claims 9-10), which is an aspect ratio range that overlaps the claimed aspect ratio of 3:1 to 7:1. In addition, Spicer also teaches non-spherical liquid droplet contains benefit agent in an amount of 1% to 20% by weight and the solid particles in an amount of 5% to 95% by weight of the non-spherical liquid droplet ([0037], [0044], [0048]-0049], [0075], [0078]; claims 1 and 4), which also overlap the claimed weight ratio of solid particles and benefit agent from 1:5 to 50:1. The Courts have made clear “[w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of aspect ratio of the microcapsule, as well as, weight ratio of solid particles to benefit agent would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Applicant is noted that the Courts have also stated that “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). However, Applicant has not shown criticality of the claimed range in achieving unexpected results that is superior or not appreciated relative to the prior art range.
As previously discussed, while Table 4 of specification showed microcapsules 3 and 4 having an aspect ratios of 3.2 and 5.5, respectively, having better deposition efficiency when compared to microcapsules 1, 2 and 5 respectively having aspect ratios of 1.0, 2.8 and 15.0, claim 1 is drawn to an aspect ratio encompassing a broad range of 3:1 to 7:1. Furthermore, microcapsules 3 and 4 correspond to microcapsules having ethyl cellulose as the particular water-insolvable solid particle, yet claim 1 encompassed particles comprises generically cellulose. Thus, claim 1 is not commensurate in scope with the microcapsules used for showing the alleged unexpectedly improved deposition. It is noted that [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). See MPEP §716.02(d).
Additionally, as discussed above in the standing 103 rejection, Spicer teaches that the non-spherical liquid droplet having an aspect ratio of greater than or equal to 2, or even greater than or equal to 10 ([0033]; claims 9-10), which are parameters that overlap or close to the claimed aspect ratio of from 3:1 to 7:1. Spicer also established that such non-spherical liquid droplet exhibited excellent adherence to the substrate, as well as, much better adhesion to a substrate than spherical liquid droplets ([0141]). Thus, MPEP 716.02(e) states “[a]n affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).”
As such, absence objective evidence showing superior deposition efficiency of the claimed microcapsules when compared to the closest prior art (Spicer), the claimed invention remains to be rendered obvious by the combined teachings of Spicer and Popplewell for the reason that Spicer also established that non-spherical liquid droplet having an aspect ratio of greater than or equal to 2, or even greater than or equal to 10, exhibited excellent adherence to the substrate, as well as, much better adhesion to a substrate than spherical liquid droplets, which appeared to be the same improved deposition properties Applicant’s alleged as unexpected.

Applicant argues by alleging that Popplewell does not cure the deficiencies of Spicer, as Popplewell does not disclose a non-spherical microcapsule having a certain aspect ratio. (Remarks, bottom of page 6).

In response, the Examiner disagrees. As discussed above, Spicer teaches non-spherical capsules having aspect ratio overlapping or close to the claimed aspect ratios. Popplewell was used for providing guidance and rendering obvious of producing the capsules (nonspherical droplets) of Spicer into micron size (microdroplet/microcapsule/microparticle) by known techniques such as emulsification (see 103 rejection, pages 5-6 of this office action). Thus, the claimed invention remains obvious over the combined teachings of Spicer and Popplewell as discussed in the standing 103 rejection.
As a result, for at least the reason discussed above and of record, claims 1-2, 4-5, 8-9, 15 and 17-18 remain obvious and unpatentable over the combined teachings of Spicer and Popplewell in the pending 103 rejection as set forth in this office action.

Claims 3, 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al (23 April 2015; US 2015/0111863 A1) in view of Popplewell et al (16 September 2004; US 2004/0180067 A1), as applied to claims 1-2 above, and further in view of Thielemans et al (17 January 2013; US 2013/0018112 A1).
The microcapsule of claims 1-2 is discussed above, said discussion being incorporated herein in its entirety.
However, Spicer and Popplewell do not teach the diameter of the pore of claims 3 and 14 and the particle average length of claims 7 and 16.
Regarding claims 3, 7, 14 and 16, Thielemans teaches cellulose nanoparticles aerogel wherein the nanoparticles have 1000 nm (1 micron) or longer and the nanoparticles are porous with pore size of 0.1 nm and 100 nm (Abstract; [0016], [0023]-[0024], [0085], [0090]-[0090]), particularly 2-50 nm ([0153]-[0154]). Thielemans teaches the cellulose nanoparticles has a rod shape ([0016]). Thielemans teaches the cellulose nanoparticles is used for absorption of oil and thus, are suitable for personal care composition such as cosmetics ([0085] and [0091]).
It would have been obvious to one of ordinary skill in the art to optimize the pore size of solid cellulose particles to the pore size as claimed, as well as, the length of the solid cellulose particles to the length as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Thielemans provided the guidance to do so by teaching that the rod-like shape solid particles of Spicer and Popplewell can have pore size of 2-50 nm and nanoparticle length of 1 micron or longer, whereby the pore size parameter, as well as the nanoparticle size length parameter, fall within or overlap the claimed parameters of the pore has a diameter of 5 to 100 nm (or 10 to 50 nm) and the particle has an average length of 0.5 to 100 microns (or 1 to 65 micron), respectively of claims 3, 7, 14 and 16. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the pore size and length of solid particles would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues alleged Spicer teaches does not teach the claimed aspect ratio. Applicant further alleged neither Popplewell nor Thielmans cure these deficiencies of Spicer. (Remarks, page 7, 1st paragraph).

In response, the Examiner disagrees. As discussed above on pages 9-12 of this office action, Spicer and Popplewell remain to render obvious claims 1 and 2 of instant invention, said discussion being incorporated herein in its entirety. Thielmans was used for teaching and rendering obvious dependent claims 3, 7, 14 and 16 and thus, said claims 3, 7, 14 and 16 remain obvious and unpatentable over the combined teachings of Spicer, Popplewell and Thielmans for the reason of record.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al (23 April 2015; US 2015/0111863 A1) in view of Popplewell et al (16 September 2004; US 2004/0180067 A1) and Konieczny et al (14 September 2006; US 2006/0205616 A1).
Regarding claim 11, Spicer teaches a personal care or home care composition containing non-spherical liquid droplet comprising benefit agent and an internal solid particles, wherein the internal solid particles includes a cellulosic material and the benefit agent is a perfume (Abstract; [0004]-[0005], [0007], [0008], [0010], [0021]-[0025], [0033], [0036]-[0037], [0049], [0070]-[0073], [0075], [0080]-[0081], [0084], [0086]-[0089], [0141]; claims 1, 4 and 9-13). Spicer teaches non-spherical liquid droplet have an aspect ratio of greater than or equal to 2, or greater than or equal to 10 ([0033]; claims 9-10). Spicer teaches the solid particles are porous and the pores contains the benefit agent ([0070]-[0071] and [0080]). Spicer teaches the non-spherical liquid droplet has rod-like shape ([0021] and [0141]; Figures 1 and 3). Spicer teaches non-spherical liquid droplet contains benefit agent in an amount of 1% to 20% by weight and the solid particles in an amount of 5% to 95% by weight of the non-spherical liquid droplet ([0037], [0044], [0048]-0049], [0075], [0078]; claims 1 and 4).
It would have been obvious to one of ordinary skill in the art to optimize the aspect ratio of the non-spherical liquid droplet to an aspect ratio of from 3:1 to 12:1, as well as, the weight ratio of solid particles and benefit agent from 1:5 to 50:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Spicer teaches that the non-spherical liquid droplet have an aspect ratio of greater than or equal to 2, or greater than or equal to 10, which overlaps the claimed aspect ratio of from 3:1 to 12:1. In addition, Spicer also teaches non-spherical liquid droplet contains benefit agent in an amount of 1% to 20% by weight and the solid particles in an amount of 5% to 95% by weight of the non-spherical liquid droplet, which also overlap the claimed weight ratio of solid particles and benefit agent from 1:5 to 50:1. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum aspect ratio of the microcapsule, as well as, weight ratio of solid particles to benefit agent to achieve the desired rod-shape microcapsule. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of aspect ratio of the microcapsule, as well as, weight ratio of solid particles to benefit agent would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
While Spicer does not expressly define the non-spherical liquid droplet as microcapsule, the non-spherical liquid droplet encapsulates or surrounds the benefit agent and solid particles, thereby meets the capsule form. It would also have been obvious to produce the non-spherical liquid droplet into microdroplet or microcapsule/microparticle in view of Popplewell.
Popplewell teaches a particle composition containing cellulosic material and a fragrance, wherein the particles are formed from a continuous phase product that results from dissolving the cellulosic material in the fragrance, which then is subsequently subjected to known techniques such as emulsification to produce the desired micron particle size for the droplet/particle (Popplewell: Abstract; [0008]-[0015], [0020], [0036], [0039]-[0040]; Figures 1-2; claims 1, 5 and 12-15). Popplewell teaches that microparticles are more stable and easier to handle when incorporating them into the final product such as personal care or home care products (Popplewell: [0042] and [0044]). Thus, an ordinary artisan provided the guidance for Popplewell would have looked to producing the non-spherical liquid droplet into microdroplet or microparticle form by known techniques in the art such as emulsification so as to produce a resultant microdroplet or microparticle containing benefit agent and an solid cellulose particles that is stable and easy to handle when incorporating in personal care or home care products, which are suitable final products indicated in Spicer ([0086]), and achieve Applicant’s claimed invention with reasonable expectation of success. 
With respect to the amount of microcapsules of claim 11, Konieczny teaches a personal care product containing porous carrier particles such as cellulose particles, wherein a fragrance is incorporated into the pores of the carrier (Abstract; [0012] and [0023]-[0024]). Konieczny teaches the personal care product contains from about 1% to about 5% by weight of the porous carrier particles ([0024]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of microcapsules in the personal care product of Spicer and Popplewell to an amount as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Konieczny provided the guidance to do so by teaching that porous carrier particles in which a fragrance is incorporated into the pores of the carrier such as those of Spicer and Popplewell, can be included in a personal care product in an amount from about 1% to about 5% by weight, which overlaps the claimed 0.01 to 2% by weight of claimed invention. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of microcapsules in a personal care product would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 12, Spicer teaches the personal care or home care composition contains a surfactant ([0081]-[0082], [0086] and [0088]). 
Regarding claim 13, Spicer teaches the personal care or home care composition is in the form of shampoo, or a liquid hand soap ([0086]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues alleged Spicer does not teach the claimed aspect ratio. Applicant further alleged neither Popplewell nor Konieczny cure these deficiencies of Spicer. (Remarks, page 7, 4th paragraph).

In response, the Examiner disagrees. As discussed above on pages 9-12 of this office action, Spicer in view of Popplewell remain to render obvious the microcapsule of claim 1, said discussion being incorporated herein in its entirety. Konieczny was used for teaching the amount of microcapsule of claim 11 and thus, claims 11-13 remain obvious and unpatentable over the combined teachings of Spicer, Popplewell and Konieczny for the reason of record.


New Rejection
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 is not further limiting because the aspect ratio of from 3:1 to 7:1 is the same aspect ratio recited in claim 1 and claim 15 is also dependent from canceled claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613